DETAILED ACTION
Claims 13–15, 17, 19–25, 27, and 29–32 are currently pending in this Office action.  Claims 30–32 are withdrawn as being directed to a non-elected process.  Claims 1–12, 16, 18, 26, and 28 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive. 
Concerning the rejection made under 35 U.S.C. 103 as being unpatentable over Ledzinksi et al. (EP 2805807 A1, machine translation) in view Shi et al. (US 2016/0012937 A1), page 7 argues that “[n]either the amount of sulfur, nor the amount of peroxide, or the ratio of sulufur to peroxide is disclosed” by either reference.  This is unpersuasive because the combination of references teach amounts of sulfur and accelerator/sulfur donor (in Ledzinski) identical to those claimed; and an amount of peroxide (in Shi) that substantially overlaps the presently claimed range.  A “ratio of sulfur to peroxide” is not recited in any of the claims.  Otherwise, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection was based upon a combination of Ledzinski in view of Shi, not merely upon Ledzinski or Shi alone.  
	Page 7 further argues that “the amount of sulfur and the amount of peroxide and the ratio of sulfur/peroxide is critical for degree of crosslinking the EPDM and the degree of crosslinking the copolymer.”  This is unpersuasive because the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  Page 8 argues that the “three-dimensional structure and the degree of elasticity of the gasket materials as defined in the claims must necessarily be different from the materials of the cited art as this art only discloses the use of only sulfur or only peroxide.”  This is found unpersuasive because applicant has not shown the criticality of the amount of sulfur, the amount of peroxide, nor the ratio of sulfur/peroxide by any experimental evidence on the record.
	As such, the claims remain unpatentable over the previously cited art.

Claim Rejections - 35 USC § 112
	Claims 19-22 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention
	Claim 19 at lines 1-2 recites “the total amount of a mixture the sulfur and the peroxide within the materials mixture is between 1% and 95% peroxide.” There is no support in the original disclosure for this new limitation. Claims 20-22 and 29 were likewise amended in this manner and so also contain new matter for this reason. Appropriate correction is required.


	Claim 15 line 2 recites “both by sulfur and/or accelerator/sulfur donor and by peroxide.”  This is indefinite because it is not entirely what is encompassed by “both” due to the modifier “and/or.”  It appears that there are three options (sulfur, accelerator/sulfur donor, peroxide), rather than the two implied by “both.”
	Claim 17 is indefinite by reason of its dependency from claim 15.
	Claim 25 line 2 recites “both by sulfur and/or accelerator/sulfur donor and by peroxide.”  This is indefinite because it is not entirely what is encompassed by “both” due to the modifier “and/or”.  It appears that there are three options (sulfur, accelerator/sulfur donor, peroxide), rather than the two implied by “both.”
	Amended claim 19 at lines 1-2 recites “the total amount of a mixture of the sulfur and the peroxide within the materials mixture is between 1% and 95% peroxide.” This is indefinite because it is unclear whether what is being claimed “the total amount of a mixture of the sulfur and the peroxide” or the content of peroxide.  The metes and bounds cannot be reasonably ascertained.
	Claims 20-22 are likewise indefinite for this reason and because they depend from claim 19.
	Amended claim 29 at lines 1-2 recites “the total amount of a mixture of the sulfur and the peroxide within the materials mixture is between 1% and 95% peroxide.” This is indefinite because it is unclear whether what is being claimed “the total amount of a mixture the sulfur and the peroxide” or the content of peroxide. The metes and bounds cannot be reasonably ascertained.
	For the purposes of the rejections of claims 19–22 and 29 below, ““the total amount of a mixture of the sulfur and the peroxide within the materials mixture” will be interpreted as referring to the amount of peroxide relative total sulfur and peroxide.
	Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 at line 2 recites “peroxides.”  This is broader than underlying claim 15, which only recites “peroxide” in line 2.  Claim 27 is likewise deficient in this manner because its line 2 recites “peroxides,” but underlying claim 13 only recites “peroxide” in line 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
	If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").  Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a
limitation where claim is directed to a product and the preamble merely recites a property inherent in an
old product defined by the remainder of the claim). MPEP 2111.02.


Claim Rejections - 35 USC § 103
Claims 13–15, 17, 19–25, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ledzinksi et al. (EP 2805807 A1, machine translation) in view Shi et al. (US 2016/0012937 A1).
	With respect to claim 13, Ledzinksi discloses a seal material comprising 10 to 50 percent by
volume (vol%) EPDM, 8 to 50 vol% copolymer, 5 to 70 vol% filler, 0 to 20 vol% paraffinic oil, 0.1 to 5 vol%
accelerator-sulfur donor, 0.5 to 5 vol% sulfur, and 0.5 to 3 vol% zinc oxide. ¶ 6. The “seal material” is
more particularly a door or window sealing (e.g. gasket) profile. Id. at ¶ 17. The copolymer is propylene-
ethylene copolymer. Id. at claim 6.
	Ledzinski differs from the present claim because it is silent as to a content of peroxide.
	Shi discloses an insulating composition containing, in relevant part, 70 to 100 parts by volume of
a polymeric material and 0.1 to 5 parts by volume of a crosslinking agent. Abstract. The polymeric
material is suitably EPDM or EPM. Id. at ¶ 26. The crosslinking agent is suitably an organic peroxide,
which aids in solidifying the polymeric material. Id. at ¶ 41, 43. The peroxide is included in the above
range to avoid decreasing the elongation at break or insufficient mechanical properties due to insufficient
crosslinking density. Id. at ¶ 42.
	Given that Ledzinski and Shi both contain EPDM and EPM and Shi teaches curing EPDM and EPM with peroxide, it would have been obvious to a person having ordinary skill in the art before the
effective filing date of the claimed invention to further include peroxide in the claimed amount in order to
cure the polymers with decreasing the elongation at break or poor mechanical properties due to
insufficient crosslinking density.
	With respect to claim 14, Ledzinksi discloses 10 to 50 vol% EPDM and 8 to 50 vol% copolymer.  ¶ 6. The corresponding ratio of EPDM to copolymer is approximately 0.2 to 6.25.
	Ledzinski differs from the present claim because the ratio of EPDM to copolymer overlaps the claimed range.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Ledzinski teaches a ratio of EPDM to copolymer overlapping the claimed range, it
would have been obvious to a person having ordinary skill in the art before the effective filing date of the
claimed invention to prepare a gasket profile comprising the materials at the claimed ratio.
	With respect to claim 15, Ledzinksi discloses EPDM which becomes crosslinked with sulfur and the accelerator/sulfur donor. Id. at ¶ 7, 15, 16.
	Ledzinski does not indicate that EPDM is also crosslinkable by peroxide.
	Where the claimed and prior art products are identical or substantially identical in structure or
composition, or are produced by identical or substantially identical processes, a prima facie case of either
anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433
(CCPA 1977). “Products of identical chemical composition can not have mutually exclusive properties.” A
chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
	In this case, EPDM is inherently crosslinkable by peroxide because it is the same polymer as that
presently claimed and as evidenced by Shi ¶¶ 26, 41.
	With respect to claim 17, Ledzinski does not indicate that the copolymer is crosslinkable by peroxide.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.

	With respect to claims 19–22 and 29, Ledzinski discloses a seal material comprising 0.5 to 5 vol% sulfur.
	Ledzinski differs from the present claim because it is silent as to a content of peroxide.
	Shi discloses an insulating composition containing, in relevant part, 70 to 100 parts by volume of a polymeric material and 0.1 to 5 parts by volume of a crosslinking agent. Abstract. The polymeric material is suitably EPDM or EPM. Id. at ¶ 26. The crosslinking agent is suitably an organic peroxide, which aids in solidifying the polymeric material. Id. at ¶ 41, 43. The peroxide is included in the above range to avoid decreasing the elongation at break or insufficient mechanical properties due to insufficient crosslinking density. Id. at ¶ 42.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
	From the combined teachings of Ledzinski and Shi, the calculated amount of peroxide relative to total sulfur (0.5 to 5 vol%) and peroxide (about 0.1 to about 5 vol%) is about 17 to 50 percent peroxide.  Given that Ledzinski and Shi both contain EPDM and EPM and Shi teaches curing EPDM and EPM with peroxide, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include peroxide in the claimed amount in order to cure the polymers with decreasing the elongation at break or poor mechanical properties due to insufficient crosslinking density.
	With respect to claim 23, Ledzinksi discloses that the material is weldable at 150° to 300° C.

	With respect to claim 25, Ledzinksi discloses EPDM which becomes crosslinked with sulfur and
the accelerator/sulfur donor. Id. at ¶ 7, 15, 16.
	Ledzinski does not indicate that EPDM is also crosslinkable by peroxide.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.
	In this case, EPDM is inherently crosslinkable by peroxide because it is the same copolymer as that presently claimed and as evidenced by Shi ¶¶ 26, 41.
	With respect to claim 27, Ledzinksi does not indicate that the copolymer is crosslinkable by peroxide.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.
	In this case, EPDM is inherently crosslinkable by peroxide because it is the same copolymer as that presently claimed and as evidenced by Shi ¶¶ 26, 41.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763